Title: Marc Antoine Jullien to Thomas Jefferson, 15 November 1809
From: Jullien, Marc Antoine
To: Jefferson, Thomas


          
            Monsieur,  paris, 15 novembre 1809.
             j’ai connu dans ma premiére jeunesse votre estimable compatriote le Docteur Priestley, qui a bien voulu m’honorer de son amitié et correspondre quelquefois avec moi. j’ai depuis été lié en france avec plusieurs de ceux qui vous ont connu personnellement et qui vous ont apprécié. Dans le moment actuel, M. Dupont de nemours, membre de l’institut, que je vois habituellement à paris, me parle souvent de vous et se rappelle toujours avec reconnaissance l’accueil qu’il a reçu dans votre patrie.
             Permettez aujourdhui, Monsieur, que je saisisse une occasion favorable pour vous adresser directement, par les mains de M. Porée, qui retourne aux Etats-unis, un faible témoignage des sentimens d’estime et de vénération, dont je suis depuis longtems pénétré pour vous.   Veuillez agréer l’hommage d’un Essai général d’Education, que j’ai composé, il y a deux années, et dont la seconde partie contient un petit traité sur l’Emploi du tems, qui a été publié séparément. j’en prépare une Seconde édition, que je prendrai la liberté de vous offrir. j’ose espérer que vous accueillerez cet ouvrage avec bienveillance et indulgence; je m’estimerai heureux qu’il vous paraisse renfermer quelques idées bonnes et utiles, et que vous ne le jugiez pas indigne d’être désigné, sous ce rapport, soit aux sociétés Savantes et aux académies, soit aux individus qui s’occupent, dans les Etats-Unis, de vues théoriques ou de méthodes pratiques, relatives à l’éducation et à l’instruction de la jeunesse. M. Dupont de Nemours, qui a rédigé, sur le même sujet, un plan général adapté spécialement à votre pays, a bien voulu donner quelques éloges à mon travail.
            je joins à l’Essai général d’Education plusieurs programmes qui en exposent le plan, et un numéro du Moniteur qui fait connaître les jugemens qu’en ont portés diverses personnes, dont l’opinion aura peut-être quelque poids à vos yeux. mais, je vous prie de croire, Monsieur, que votre suffrage, si je puis l’obtenir, est un de ceux auxquels j’attacherai le plus de prix, parcequ’il sera celui d’un homme connu dans toute l’Europe par la sincérité et la noblesse de ses sentimens, par la sagesse, l’élévation et l’énergie de ses discours publics, et par la magnanimité de sa conduite politique et privée.
            agréez, je vous prie, Monsieur, l’expression bien Sincère de ma considération la plus distinguée et de mon profond respectJullien l’ainéInspecteur aux Revues,chef de l’administrationde l’habillement des troupesau ministérede l’administration de la guerre,Rue Varennes, à paris.
          
          
         
          Editors’ Translation
          
            Sir, Paris, 15 November 1809.
             In my earliest youth I knew your esteemed compatriot Dr. Priestley, who kindly honored me with his friendship and corresponded with me a few times. In France, I have since made friends with several people who knew you personally and appreciated you. At the present time, Mr. Du Pont de Nemours, a member of the Institut, whom I see regularly in Paris, often speaks to me of you and remembers with gratitude the welcome he received in your fatherland.
             Permit me today, Sir, to seize a favorable opportunity to send you directly, by means of Mr. Porée, who is returning to the United States, a feeble token of the sentiments of esteem and veneration for you which have filled me for so long.   Please accept the tribute of an Essai général d’Education, which I composed two years ago, and of which the second part contains a little traité sur l’Emploi du tems, which was published separately. I am preparing a second edition of it, which I will take the liberty of offering to you. I dare to hope that you will welcome this work with goodwill and indulgence; I will deem myself happy if it should seem to you to contain a few good and useful ideas, and if you will consider it not unworthy of being pointed out, in this regard, either to scholarly societies and academies, or to individuals in the United States, who are concerned with theoretical views or practical methods relative to the education and the instruction of youth. Mr. Du Pont de Nemours, who composed a general plan on the same subject adapted especially for your country, has kindly given some praise to my work.
            I am attaching to the Essai général d’Education several outlines that explain its plan, and an issue of the Moniteur which publishes the judgments diverse persons have expressed about it, whose opinions will perhaps carry some weight in your eyes. But, I beg you to believe, Sir, that your approval, if I can obtain it, is one of those to which I attach the highest worth, because it will be that of a man known throughout Europe for the sincerity and the nobility of his sentiments, for the wisdom, the elevation and the energy of his public speeches, and for the magnanimity of his political and private conduct.
            Accept, I beg you, Sir, the truly sincere expression of my most distinguished esteem and of my deepest respect Jullien the elderParade Inspector,Quartermaster Generalof the Ministry of War,Rue Varennes, in Paris
          
         